        Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 1 of 12



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE FARRELL and                :
MICHAEL FARRELL, Wife & Husband :
410 Little Keen Road            :
Waymart, PA 18472               :
                                :
                    Plaintiffs  :
                                :     CIVIL ACTION – LAW
              vs.               :
                                :
WAYNE MEMORIAL COMMUNITY HEALTH
CENTERS AND JESSICA GIANETTA CRNP:    MEDICAL NEGLIGENCE
500 Park Street                 :
Honesdale, PA 18431             : JURY TRIAL DEMANDED
                                :
              Defendants        :     NO. ___________________

                                     COMPLAINT

      AND NOW come the Plaintiffs, Jane Farrell and Michael Farrell, wife and

husband, by and through their counsel, The Foley Law Firm P.C., and hereby the

following Complaint against the Defendants:

      1.     Plaintiffs Jane Farrell and Michael Farrell, wife and husband, are adult

citizens and residents of the Commonwealth of Pennsylvania who reside at 410 Little

Keen Road, Waymart, PA. 18472.

      2.     Defendant, Wayne Memorial Community Health Centers, [hereinafter

Wayne Memorial] is a corporation organized and existing under the laws of the

Commonwealth of Pennsylvania with its principal address at 500 Park Street,

Honesdale, PA 18431.

      3.     Defendant Wayne Memorial Community Health Centers maintains a

medical facility, also known as Highland Physicians employing Jessica Giannetta,

CRNP at 1839 Fair Avenue, Honesdale, Pennsylvania, PA 18431.

      4.     At all relevant times, Defendant Jessica Gianetta CRNP was the actual,
           Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 2 of 12



apparent, and/or ostensible agent and/or employee, and agent of Defendant Wayne

Memorial Community Health Centers and Highland Physicians Family Health Center

and was acting within the course and scope of her actual and/or ostensible agency

and/or employment with Defendant while providing medical care and treatment to Jane

Farrell , under the theories of respondeat superior, master- servant, agency, and right of

control.

        5.       On or about September 4, 2019, Plaintiffs were notified Wayne Memorial

Community Health Centers is deemed a federally supported Health Center and the

Federal Tort Claims Act (FTCA), 28 U.S. C. §§1346(b), 2671-2680 would control.

        6.       On or about September 19, 2019, pursuant to the Federal Tort Claims Act

Plaintiffs’ counsel submitted a completed Standard Form 95 proscribed by the

Department of Justice pursuant to 28 C.F.R. 14.2 to the US Dept. of Health and Human

Services. 1

        7.       On October 19, 2017, Plaintiff wife, Jane Farrell sought treatment at

Highland Physicians Family Center after suffering hearing loss and a skin irritation for

approximately two days.

        8.       At the initial visit, Plaintiff wife instructed the nurse practitioner she had

suffered hearing loss in addition to suffering from skin irritation.

        9.       On October 19, 2017, Plaintiff wife was diagnosed with shingles and

prescribed Valtrex an antiviral.

        10.      On November 3, 2017, Plaintiff wife returned to Highland Physician Family

Center continuing to voice her concerns of hearing loss.


1Plaintiffs file this Complaint at this time out of an abundance of caution to ensure filing within the
applicable statute of limitations.

                                                       2
         Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 3 of 12



       11.        On or about November 7, 2019, Mrs. Farrell, on her own, sought a second

opinion with Mark Frattali, M.D., an ENT-Otolaryngologist but was unable to be seen

until December 13, 2017.

       12.        On December 13, 2017, after continuing to suffer from hearing loss,

Plaintiff wife obtained a second opinion from Dr. Frattali, an ENT-Otolaryngologist.

       13.        Dr. Frattali diagnosed Plaintiff wife’s hearing loss a result of Plaintiff wife’s

shingles diagnosed in October.

       14.        Dr. Frattali wrote that his ability to treat the hearing loss “was prejudiced”

by the failure to timely diagnose and treat Plaintiff wife’s hearing loss with steroids by

prior treaters.

       15.        At all relevant times hereto, Defendant Wayne Memorial Community

Health Centers engaged its actual, apparent or ostensible agents, servants and/or

employees, various healthcare providers, physicians, residents, fellows, interns,

physician assistants and nursing staff who at all times were acting within the course and

scope of its agency and/or employment with Defendant and under their exclusive

control. Defendant Wayne Memorial Community Health Centers is liable for the

negligent and/or reckless acts or omissions of their authorized servants, employees,

and actual or ostensible agents under theories of respondeat superior, master-servant,

agency, and right of control. The identities of these agents, servants and employees

include, Jessica Gianetta CRNP, as well as those physicians, residents, fellows, interns,

physician assistants, technicians and nurses who participated in, were consulted about,

or were otherwise responsible for the setting up, interpreting and/or reporting on the

medical diagnosis of Plaintiff Jane Farrell performed at Highland Physicians Family



                                                  3
         Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 4 of 12



Health Center from October – December, 2017. 2 Plaintiff wife asserts claims for direct

and vicarious liability.

       16.      Plaintiff is pursuing a professional liability negligence claim against

Defendant in connection with her negligent, gross negligence, reckless conduct, and

omissions in her care, treatment, and management of Jane Farrell, as well as for the

professional negligence of the agents, servants, and employees of Wayne Memorial

Community Health Centers and Highland Physicians Family Health Center. Defendant

Wayne Memorial directed, was responsible for and participated in and or was otherwise

responsible for Jane Farrell at Highland Physicians Family Health Center, as more

particularly described herein.

       17.      Defendant Gianetta is vicariously liable to Plaintiffs for injuries sustained

as a result of the negligent acts and omissions of the persons whose conduct was under

her supervision, control, and right of control, and which conduct increased the risk of

injury, and in fact did cause, Jane Farrell’s injuries and losses.

       18.      At all relevant times, a nurse practitioner-patient relationship existed

between Jane Farrell and Defendants, as well as Defendants' agents and employees,

and a contract supported by offer, acceptance and consideration existed.

       19.      At all relevant times, Defendants had actual and/or constructive

knowledge of the negligent medical and professional care and treatment provided to

Jane Farrell, and failed to properly oversee and supervise Ms. Gianetta in provision of

care to Jane Farrell.

       20.     At all relevant times, Jane Farrell relied and/or attempted to rely on the

2See Estate of Denmark ex rel. Hurst v. Williams, 117 A. 3d 300, 307 2015 Pa. Super 101 (Pa. Super
2015); Sokolsky v. Eidelman, 93 A.3d 858, 865, 2014 Pa. Super 117 (Pa. Super 2014); Breslin v. Mt.View
Nursing Hom,171 A. 3d 818 828-29, 2017 Pa. Super 308 (Pa. Super 2017).

                                                  4
             Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 5 of 12



actions/inactions and advice of the Defendants in connection with the medical and

professional care and treatment provided to her.

        21.      The injuries and damages suffered by Jane Farrell were preventable,

resulting from improper care management that was caused solely and exclusively by

the negligence and recklessness of Defendants, their agents, servants and/or

employees, and were due in no manner to any act or failure to act on the part of

Plaintiff.

                                           COUNT I

                         PLAINTIFF JANE FARRELL
                                    v.
     JESSICA GIANETTA, CRNP and WAYNE MEMORIAL COMMUNITY HEALTH
                                CENTERS

         22.     Plaintiffs hereby incorporate by reference the averments of the foregoing

 paragraphs as if fully set forth herein at length.

         23.     At all relevant times, Defendant Wayne Memorial Community Health

 Centers engaged Defendant Jessica Gianetta CRNP and other physicians,

 technicians, nurses, and other auxiliary staff who participated in the care and treatment

 of Jane Farrell as their agents, servants, and/or employees to provide medical care

 and treatment to Jane Farrell while acting within the scope of their actual, apparent,

 and/or ostensible agency and/or employment with one or more of Defendants.

 Accordingly, Wayne Memorial Community Health Centers is derivatively liable for the

 negligent acts and omissions of those individuals and others participating in the care

 and treatment of Jane Farrell under the principals of respondeat superior, master

 servant, vicarious liability, agency, and right of control.

         24.     The negligence of Defendant Wayne Memorial Community Health

                                               5
       Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 6 of 12



Centers and by and through its actual, apparent, and/or ostensible agents, servants,

and employees, who participated in the care of Jane Farrell as described herein,

including Defendant Jessica Gianetta CRNP, consisted of one or more of the following:

            (a)    Failing to timely treat Plaintiff’s loss of hearing with steroids;

            (b)    Failure to provide proper instruction and guidance to Plaintiff
                   wife;

            (c)    Failure to order appropriate tests and/or treatment;

            (d)    Failure to properly diagnose her condition;

            (e)    Failure to immediately refer to an otolaryngology expert in a
                   timely manner;

            (f)    Failure to timely arrange for expert assistance in the
                   diagnosis and treatment where the circumstances
                   demanded urgent facilitation by a healthcare facility;

            (g)    Failure to act in a timely manner;

            (h)    Failure to supervise and oversee personnel under its control
                   and direction;

            (i)    Failure to have a physician examine Mrs. Farrell’s condition;

            (j)    Failing to order urgent and timely intervention to properly
                   treat the patients hearing loss;

            (k)    Failure to take appropriate administrative actions to ensure
                   continuity of care.

      25.   The foregoing negligence of Jessica Giannetta and Wayne Memorial

Community Health Centers acting by and through its servants and employees,

increased the risk of harm to plaintiff and caused her to lose her best chance for

optimum recovery from her hearing loss which persists.

      26.   As a direct and proximate result of the aforementioned negligence and

conduct on the part of the Defendants, and each of them, the Plaintiff has incurred

medical expenses and other miscellaneous expenses.

                                            6
           Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 7 of 12



        27.    As a direct and proximate result of the aforementioned negligence and

 conduct on the part of the Defendants, and each of them, the Plaintiff has suffered

 physical pain and suffering, mental anguish and emotional distress, discomfort,

 inconvenience, embarrassment, humiliation, disfigurement and loss of the ability to

 enjoy the pleasures of life, and she will continue to so suffer for an indefinite period of

 time in the future.

       WHEREFORE, Plaintiff Jane Farrell demands judgment jointly, severally and/or

alternatively, against Wayne Memorial Community Health Centers and Jessica Gianetta

CRNP in an amount in excess of $75,000.00 exclusive of pre-judgment interest, post

judgment interest and cost.

                                         COUNT II

               JANE FARRELL v. WAYNE MEMORIAL HEALTH CENTERS
                              DIRECT NEGLIGENCE

        28.    The proceeding paragraphs are incorporated by reference as if set forth

 herein.

        29.    Wayne Memorial Health Centers breached its non-delegable duty to

 uphold the proper standard of care to its patient by failing to ensure a patient's safety

 and wellbeing for care rendered in its healthcare facility. Wayne Memorial Community

 Health Centers breached its duty (1) to use reasonable care in the maintenance of

 safe and adequate administrative processes to ensure necessary and timely expert

 consultation; (2) to select and retain only competent nurse practitioners; (3) to oversee

 and supervise all persons who practice medicine within its walls as to patient care; and

 (4) to formulate, adopt, and enforce adequate rules and policies to ensure quality care

 of the patient regarding oversight of nurse practitioners and for ensuring proper

                                              7
       Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 8 of 12



specialty follow-up.

       30.   The Defendants failed to ensure continuity of care, arrange specialty care,

and failed to establish proper oversight procedures.

       31.   Defendants failure to properly supervise establishes constructive notice.

Rauch v. Mike Mayer, 200 Pa. Super 270, 783 A. 2d 815 (Pa. Super 2001)

       32.   Defendants failure to ensure prompt physician review of Mrs. Farrell’s

condition constitutes negligence. Alternatively, if a physician reviewed the physician

assistant’s work, the physician employee is negligent.

       33.   Wayne Memorial Community Health Centers had actual or constructive

notice of the defective procedures that caused the harm.

       34.   As a direct and proximate result of the aforementioned negligence and

conduct on the part of the Defendants, and each of them, the Plaintiff has incurred

medical expenses and other miscellaneous expenses.

       35.   As a direct and proximate result of the aforementioned negligence and

conduct on the part of the Defendants, and each of them, the Plaintiff has suffered

physical pain and suffering, mental anguish and emotional distress, discomfort,

inconvenience, embarrassment, humiliation, disfigurement and loss of the ability to

enjoy the pleasures of life, and she will continue to so suffer for an indefinite period of

time in the future.

      WHEREFORE, Plaintiff Jane Farrell demands judgment jointly, severally and /or

alternatively against Defendants Wayne Memorial Community Health Center in an

amount in excess of $75,000.00 exclusive of pre-judgment interest, post-judgment

interest, and costs.



                                             8
          Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 9 of 12



                                           COUNT III

              JANE FARRELL v. WAYNE MEMORIAL HEALTH CENTERS
                             VICARIOUS LIABILITY

       36.    The proceeding paragraphs are incorporated by reference as if set forth

herein.

       37.    At all relevant times, Defendant Wayne Memorial Community Health

Centers engaged Defendant Ms. Gianetta and other physicians, technicians, nurses,

and other auxiliary staff who participated in the care and treatment of Jane Farrell as

their agents, servants, and/or employees to provide medical care and treatment to

Jane Farrell while acting within the scope of their actual, apparent, and/or ostensible

agency and/or employment with one or more of Defendants. Additionally, Wayne

Memorial Community Health Center is both directly and vicariously liable for the

negligent acts and omissions of those individuals and others participating in the care

and treatment of Jane Farrell under the principals of respondeat superior, master

servant, vicarious liability, agency, and right of control.

       38.    The foregoing negligence of Wayne Memorial Community Health Center,

acting by and through its agents, servants, and employees, increased the risk of harm

to Plaintiff and caused her to suffer hearing loss.

       39.    As a direct and proximate result of the negligent acts and omissions of

Defendant Wayne Memorial Community Health Center, and its agents, servants, and

employees as described herein, Plaintiff sustained permanent hearing loss, pain and

suffering and emotional upset. This has diminished Jane Farrell’s quality of life and

resulted in a loss of enjoyment of life.

       40.    As a direct and proximate result of the aforementioned negligence and

                                              9
        Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 10 of 12



 conduct on the part of the Defendants, and each of them, the Plaintiff has suffered

 physical pain and suffering, mental anguish and emotional distress, discomfort,

 inconvenience, embarrassment, humiliation, disfigurement and loss of the ability to

 enjoy the pleasures of life, and she will continue to so suffer for an indefinite period of

 time in the future.

        41.   As a direct and proximate result of the aforementioned negligence and

 conduct on the part of the Defendants, and each of them, the Plaintiff has incurred

 unnecessary medical expenses and other miscellaneous expenses.

       WHEREFORE, Plaintiff Jane Farrell demands judgment against Defendants

Wayne Memorial Community Health Center in an amount in excess of the jurisdictional

and diversity minimum of $75,000.00 exclusive of pre-judgment interest, post-judgment

interest, and costs.

                                         COUNT IV

                       MICHAEL FARRELL v. ALL DEFENDANTS

        42.   Plaintiffs incorporate by reference the averments of the preceding

 paragraphs as if the same were set forth fully at length herein.

        43.   As a direct and proximate result of the aforementioned incident and the

 negligence of the Defendants, and each of them, in causing the serious injuries to the

 Plaintiff-Wife, Jane Farrell, the Plaintiff-Husband, Michael Farrell, has been deprived of

 the assistance, society, comfort, services and consortium of his wife and will continue

 to be so deprived for an indefinite period of time into the future.

       WHEREFORE, Plaintiff Michael Farrell demands judgment in his favor and

against Defendants in an amount in excess of Seventy-five Thousand Dollars



                                             10
       Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 11 of 12



($75,000.00), exclusive of interest and costs, together with interest and costs and such

other relief as the Court deems appropriate.

                                                Respectfully submitted,

                                                FOLEY LAW FIRM



                                                By:   /s/ Michael J. Foley,
                                                      Michael J. Foley, Esquire



                                                      _ Terrence R. Nealon, Jr.
                                                      Terrence R. Nealon, Jr., Esquire




                                           11
Case 3:19-cv-01786-MEM Document 1 Filed 10/15/19 Page 12 of 12
